IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                                         NO. WR-78,731-01


                    EX PARTE KENNETH MICHAEL HEADLEY, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 918022-A IN THE 228TH DISTRICT COURT
                                 FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Headley v.

State, No. 01-02-01271-CR (Tex. App. — Houston [1st Dist.] June 10, 2004) (not designated for

publication).

        Applicant contends, among other things,1 that he was denied due process when the State



        1
            This Court has reviewed Applicant’s other claims, and finds them to be without merit.
failed to disclose favorable impeachment evidence to the defense. Specifically, Applicant alleges

that the prosecutor had an agreement with the State’s primary witness that she would receive

favorable treatment in her own pending cases in exchange for testifying against Applicant at trial.

          The trial court conducted a live habeas hearing at which the court heard testimony and

arguments. The trial court has determined that the original trial prosecutor had an agreement with

the witness that she would be given time served on her pending cases in exchange for her testimony

at Applicant’s trial. When the original prosecutor was replaced by a new prosecutor shortly before

trial, the new prosecutor was not advised of the agreement between the original prosecutor and the

witness. Therefore, the jury did not hear about the agreement.

          The trial court finds that the witness’s agreement with the original prosecutor would likely

have had an effect on the jury’s opinion of her truthfulness. The trial court concludes that because

the defense was not given an opportunity to cross-examine the witness rigorously on the plea

agreement that she made with the State beforehand, Applicant was denied due process and the right

to confront adverse witnesses. The trial court recommends that Applicant be granted a new trial.

          Relief is granted. The judgment in Cause No. 918022-A in the 228th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 2, 2016
Do not publish